OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated August 2, 2010 (2010 NY Slip Op 78513[U]), the respondent was immediately suspended from the practice of law, pursuant to 22 NYCRR 691.4 (1) (1) (i) and (iii), upon a finding that he constituted an immediate threat to the public interest based upon his failure to cooperate with the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) and other uncontroverted evidence of professional misconduct. Pursuant to that order, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent based upon a verified petition dated May 14, 2010; the respondent was directed to submit an answer to the verified petition within 20 days after service upon him of a copy of the decision and order on motion; and the issues raised by the verified petition and any answer thereto were referred to John P Clarke, as Special Referee, to hear and report. The verified petition contains 17 charges of professional misconduct, including misappropriating funds and failing to promptly disburse those funds to a client or third party; failing to properly respond to the lawful demands of the Grievance Committee; failing to reregister as an attorney; failing to pay court-ordered child and spousal support; failing to honor a signed agreement to pay an expert witness; seeking reimbursement from a client for disbursements purportedly advanced to the expert witness when the respondent knew payment had not been made; failing to repay monies advanced by LitFunding USA and failing to pay a judgment entered in connection therewith; failing to timely remit funds that were erroneously sent by a third party; failing to pay a court reporter for services rendered and failing to pay a judgment in connection therewith.
In an order of this Court dated September 16, 2010, the Grievance Committee was authorized to serve the respondent with the decision and order on motion dated August 2, 2010, and any and all other papers and/or orders related to this proceeding, by mailing the documents to the respondent and affixing a copy of the documents to the respondent’s door. On September 17, 2010, the respondent was duly served with a copy of the decision and order on motion dated August 2, 2010, via substituted service. Although the respondent was thereafter granted an extension of time within which to submit an answer to the verified petition *69dated May 14, 2010, he failed to do so. He is, therefore, in default and the charges must be deemed established.
Accordingly, the Grievance Committee’s motion to impose discipline against the respondent upon his default is granted, the charges in the verified petition are deemed established and, effective immediately, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, RJ., Mastro, Rivera, Skelos and Leventhal, JJ., concur.
Ordered that the Grievance Committee’s motion is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Anthony C. Casamassima, admitted under the name Anthony Christopher Casamassima, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Anthony C. Casamassima, admitted under the name Anthony Christopher Casamassima, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Anthony C. Casamassima, admitted under the name Anthony Christopher Casamassima, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal, agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Anthony C. Casamassima, admitted under the name Anthony Christopher Casamassima, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).